848 F.2d 189
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DOCTORS CLINIC, Doctors Clinic Pharmacy, Inc., Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
Nos. 87-1995, 87-2009.
United States Court of Appeals, Sixth Circuit.
May 24, 1988.

Before WELLFORD and BOGGS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In these consolidated appeals, petitioner-taxpayers, through its sole shareholder, Dr. Leonard Faymore, appeal the United States Tax Court's decision denying their motion for litigation costs filed pursuant to 26 U.S.C. Sec. 7430.


3
The Commissioner of Internal Revenue determined deficiencies and additions to tax regarding the two corporate petitioners.  Thereafter, Dr. Faymore filed ten petitions with the Tax Court contesting the Commissioner's determination of tax liability.  After an investigation, the Commissioner ultimately conceded all the deficiencies.  Petitioners then moved, pursuant to 26 U.S.C. Sec. 7430, for litigation costs in the amount of $500,600.  After a hearing, the court rendered a bench decision denying the motion on the ground that petitioners had failed to satisfy the three requirements of 26 U.S.C. Sec. 7430.  Upon review, we conclude the Tax Court properly denied the motion.


4
Accordingly, the decision of the Tax Court is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit for the reasons set forth in its bench decision rendered on June 4, 1987.